DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 05/14/2021.  In virtue of the communication:
Claims 1-20 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 05/14/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,011,825 B2. This is a statutory double patenting rejection.

Patent 11,011,825 B2
Instant Application
1. An antenna assembly comprising: a communication circuit; and a Printed Circuit Board (PCB) including a front face, a back face on which the communication circuit is disposed, and at least one side face having an inclined manner between the front face and the back face, wherein the PCB includes: one or more first antennas electrically coupled with the communication circuit and formed on at least one of the front face or the back face, and one or more second antennas formed on a region corresponding to the at least one side face.
1. An antenna assembly comprising: a communication circuit; and a Printed Circuit Board (PCB) including a front face, a back face on which the communication circuit is disposed, and at least one side face having an inclined manner between the front face and the back face, wherein the PCB includes: one or more first antennas electrically coupled with the communication circuit and formed on at least one of the front face or the back face, and one or more second antennas formed on a region corresponding to the at least one side face.
2. The antenna assembly of claim 1, wherein the region corresponding to the at least one side face includes at least part of an outer region of the front face or the back face.
2. The antenna assembly of claim 1, wherein the region corresponding to the at least one side face includes at least part of an outer region of the front face or the back face.
3. The antenna assembly of claim 1, wherein the region corresponding to the at least one side face includes at least part of the at least one side face.
3. The antenna assembly of claim 1, wherein the region corresponding to the at least one side face includes at least part of the at least one side face.
4. The antenna assembly of claim 1, further comprising a reflection member spaced apart 
4. The antenna assembly of claim 1, further comprising a reflection member spaced apart 

5. The antenna assembly of claim 1, wherein the region corresponding to the at least one side face includes a slot region formed between any two neighboring antennas among the one or more second antennas.
6. The antenna assembly of claim 1, wherein the one or more first antennas and the one or more second antennas are formed with different antenna structures.
6. The antenna assembly of claim 1, wherein the one or more first antennas and the one or more second antennas are formed with different antenna structures.
7. An electronic device comprising: a housing at least partially formed of metal; a communication circuit; and a PCB including a front face, a back face on which the communication circuit is disposed, and at least one side face having an inclined manner between the front face and the back face, wherein the PCB includes one or more antennas formed on a region corresponding to the at least one side face, and is disposed to face the at least part of the housing formed of metal.
7. An electronic device comprising: a housing at least partially formed of metal; a communication circuit; and a PCB including a front face, a back face on which the communication circuit is disposed, and at least one side face having an inclined manner between the front face and the back face, wherein the PCB includes one or more antennas formed on a region corresponding to the at least one side face, and is disposed to face the at least part of the housing formed of metal.
8. The electronic device of claim 7, wherein the region corresponding to the at least one side face includes at least part of an outer region of the front face or the back face.
8. The electronic device of claim 7, wherein the region corresponding to the at least one side face includes at least part of an outer region of the front face or the back face.
9. The electronic device of claim 7, wherein the front face is disposed to face the at least part of the housing formed of metal.
9. The electronic device of claim 7, wherein the front face is disposed to face the at least part of the housing formed of metal.

10. The electronic device of claim 9, further comprising a reflection member spaced apart from the PCB and disposed to face the one or more antennas.
11. The electronic device of claim 10, further comprising a battery including a surface on which the reflection member is formed.
11. The electronic device of claim 10, further comprising a battery including a surface on which the reflection member is formed.
12. The electronic device of claim 7, wherein the back face is disposed to face the at least part of the housing formed of metal.
12. The electronic device of claim 7, wherein the back face is disposed to face the at least part of the housing formed of metal.
13. The electronic device of claim 7, wherein the region corresponding to the at least one side face includes a slot region formed between any two neighboring antennas among the one or more antennas.
13. The electronic device of claim 7, wherein the region corresponding to the at least one side face includes a slot region formed between any two neighboring antennas among the one or more antennas.
14. The electronic device of claim 7, wherein the PCB further includes one or more different antennas formed on at least one of the front face or the back face.
14. The electronic device of claim 7, wherein the PCB further includes one or more different antennas formed on at least one of the front face or the back face.
15. An electronic device comprising: a communication circuit; and a Printed Circuit Board (PCB) including a front face, a back face on which the communication circuit is disposed, and at least one side face having an inclined manner between the front face and the back face, wherein the PCB includes: one or more first antennas electrically coupled with the communication circuit and formed on at least one of the front face or the back face, and one or more second antennas formed on the at least one side face.
15. An electronic device comprising: a communication circuit; and a Printed Circuit Board (PCB) including a front face, a back face on which the communication circuit is disposed, and at least one side face having an inclined manner between the front face and the back face, wherein the PCB includes: one or more first antennas electrically coupled with the communication circuit and formed on at least one of the front face or the back face, and one or more second antennas formed on the at least one side face.

16. The electronic device of claim 15, further comprising a housing at least partially formed of metal and disposed adjacent to the PCB.
17. The electronic device of claim 16, wherein the front face is disposed to face the at least part of the housing formed of metal.
17. The electronic device of claim 16, wherein the front face is disposed to face the at least part of the housing formed of metal.
18. The electronic device of claim 16, wherein the back face is disposed to face the at least part of the housing formed of metal.
18. The electronic device of claim 16, wherein the back face is disposed to face the at least part of the housing formed of metal.
19. The electronic device of claim 18, further comprising a reflection member spaced apart from the PCB and disposed to face the one or more second antennas.
19. The electronic device of claim 18, further comprising a reflection member spaced apart from the PCB and disposed to face the one or more second antennas.
20. The electronic device of claim 15, wherein a region corresponding to the at least one side face includes a slot region formed between any two neighboring antennas among the one or more second antennas.
20. The electronic device of claim 15, wherein a region corresponding to the at least one side face includes a slot region formed between any two neighboring antennas among the one or more second antennas.



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/JIMMY T VU/Primary Examiner, Art Unit 2844